                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                 CASE NO. 5:21-CR-00122-M

 UNITED STATES OF AMERICA,                        )
                       Plaintiff,                 )
                                                  )
 V.                                               )           PROTECTIVE ORDER
                                                  )
 WILLIE JACKSON,                                  )
                                    Defendant.    )


          This matter is before the court on CoreCivic, Inc. ' s ("CoreCivic") Motion for Protective

Order [DE-20]. No written responses to the motion were filed on the docket and the time to do so

has expired, though CoreCivic reported that Defendant Jackson objected to the motion, DE-20 at

1. After reviewing the motion and the affidavit in support of the motion, the court determines the

subpoena seeks confidential commercial information and trade secrets. Although the First

Amendment and open courts favor public disclosure of documents, disclosing CoreCivic' s

subpoena responses would harm CoreCivic, its employees, and its residents. For good cause shown

pursuant to Federal Rule of Criminal Procedure 16(d)(l), the court GRANTS the motion and

orders:


          1. The Documents filed by CoreCivic in response to the Subpoena will remain under seal.

          Any future Documents CoreCivic files in response to the Subpoena will be under seal also .


          2. All Documents CoreCivic produces in response to the Subpoena shall be kept

          confidential and shall not be disseminated or distributed to anyone except the lawyers in

          this case and their agents, servants, employees, or consultants.


          3. The Documents will be used only in conjunction with Defendant Jackson's investigation

          related to this case.
4. Counsel for Defendant Jackson shall maintain a record of the names of all persons to

whom the Documents are provided, the date the Documents were provided, and which

Documents were provided. These records will be available to CoreCivic upon request.


5. All persons who are provided with any of the Documents shall also be provided with a

copy of this Protective Order and must agree prior to receipt of the Documents that they

will not release or provide any Documents to others.


6. Any notes, lists, memoranda, indices, or compilations prepared, based wholly or in part

upon examination of the Documents, shall not be disseminated to persons other than the

lawyers in this case and their agents, servants, employees, or consultants.


7. Upon conclusion of this case, the provisions of this Order shall continue to be binding,

and this court shall retain jurisdiction over the parties, their attorneys, and their agents,

servants, employees, or consultants for purposes of enforcement of the provisions of this

Order.


8. The Documents subject to this Order shall either be destroyed or returned to CoreCivic

or its counsel upon completion of this case.


SO ORDERED this the     JbaY       of July, 2021.




                                    9wlw! [ (() 1~ "Ii
                                      RICHARD E. MYERS I
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                          2
